Citation Nr: 1615528	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO. 12-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to May 1, 2005 for the apportionment of the Veteran's VA compensation benefits.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1986 to April 1990.  The appellant is the Veteran's former spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

By way of background, the September 2010 rating decision on appeal implemented an April 2009 Board decision granting an apportionment of the Veteran's VA benefits, and assigned an effective date of May 1, 2005. The appellant submitted a November 2010 statement disagreeing with the assigned date, and subsequently perfected an appeal as to the effective date issue.

As part of her April 2012 substantive appeal the appellant requested a hearing before a Veterans Law Judge. In March 2013 correspondence the appellant was properly notified of the date, time and location of the scheduled hearing, but failed to report for the hearing without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

While the Veteran in this case is represented by the American Legion, no power of attorney form signed by the appellant naming a representative has been associated with the claims file. As such, the appellant is considered unrepresented at this time.

The Board has not only reviewed the physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

1. The appellant's initial claim for apportionment of the Veteran's benefits was received on April 11, 2005, and apportionment was subsequently granted effective May 1, 2005.

2. Prior to the April 11, 2005 claim, there were no pending claims, formal or informal, for an apportionment of the Veteran's VA compensation benefits that remained unadjudicated.


CONCLUSION OF LAW

The criteria for an effective date prior to May 1, 2005 for apportionment of the Veteran's VA compensation benefits have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

This appeal concerns a claim for benefits under chapter 53 of title 38, United States Code. The rules governing VA's duty to provide notice and assistance upon receipt of a claim for benefits do not apply to claims for benefits provided under chapters other than chapter 51. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). Further, the issue of entitlement to an earlier effective date is a downstream issue following the substantiation of a claim for benefits, and therefore further notice to the appellant would not be required regardless. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board notes that a claim for an apportionment is a "contested claim" and is subject separate procedural requirements. 38 C.F.R. §§ 19.100, 19.101, 19.102. Under applicable criteria, all interested parties must be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights. 38 C.F.R. § 19.100. In this case it is not clearly shown that the VA has fulfilled its obligations under the procedures relating to contested claims, as it appears that the Veteran has not been provided with adequate notice of proceedings in several regards. See VA Adjudication Manual, M21-1, III.vi.6.

Despite this, the Board finds that there is no prejudice to the Veteran in proceeding with final appellate review as to the effective date issue decided at this time. Since the appellant's claim for an earlier effective date for the apportionment is being denied herein, there is no adverse effect upon the Veteran's interests. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). As such, the Board will proceed with an adjudication of the claim on the merits.

II. Earlier Effective Date

The general rule for assigning an effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400. Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400. 

With respect to awards of an apportionment of benefits, the regulation provides that the effective date of a claim that is not an original claim, the date will be set on the first date of the month following the month the claim is received. 38 C.F.R. § 3.400(e)(1); see also 38 U.S.C.A. § 5110(b)(2)(B). 

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

The record shows that the appellant's initial claim for apportionment of the Veteran's benefits was received on April 11, 2005. The Board granted an apportionment of $100 dollars in an April 2009 decision, and a September 2010 implementing rating decision assigned an effective date of May 1, 2005, or the first day of the first month following receipt of her claim for apportionment. 38 C.F.R. § 3.400(e)(1).

A review of the record shows that there were no informal or formal claims for apportionment of the Veteran's VA compensation benefits prior to April 11, 2005, and the appellant has not asserted as such. Indeed, the first evidence of record indicating an apportionment of the Veteran's benefits was desired or that the minor child was no longer in the custody of the Veteran was the appellant's April 2005 claim for apportionment. While the Veteran's May 2001 dependency claim noted that he and the appellant divorced in 1992, he also claimed the minor child in question as a dependent at the time. Following this date, there is no evidence of a change in custody of the child until the April 2005 apportionment claim.

The Board acknowledges the fact that the appellant, in her November 2010 notice of disagreement, asserted that the Veteran had not adequately been supporting his minor child prior to the assigned May 1, 2005 effective date, and that therefore the apportionment award should encompass that period as well. However, there is no evidence of any prior claim for apportionment of record or evidence that would give rise to a potential claim for apportionment based on custody of a minor child prior to the assigned May 1, 2005 date.

While the Board is sympathetic to the appellant's arguments concerning nonsupport prior to May 1, 2005, it is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).

Based on the evidence of record, the first day of the month following the month in which the appellant's claim for an apportionment was received is the proper effective date of the $100 monthly apportionment award in this case. 38 C.F.R. § 3.400(e)(1). Her first claim for apportionment was received on April 11, 2005, so May 1, 2005, is the earliest effective date permitted by law. As such, an earlier effective date for the award of apportionment is not warranted in this case. Id. 

	(CONTINUED ON NEXT PAGE)





ORDER

An effective date prior to May 1, 2005 for apportionment of the Veteran's VA compensation benefits is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


